Dissent by
Judge CALLAHAN
ORDER
The opinion filed on August 11, 2016 is amended as follows:
Slip Opinion page 4: change “the apartment of Clifford” to “the home of Clifford”
Slip Opinion page 5: change “lived in an apartment complex on Vose Street” to “lived in a home on Saticoy Street”
Slip Opinion page 5: change “Reilly also lived in the Vose Street apartments.” to “Reilly lived in an apartment complex on Vose Street in Van Nuys.”
Slip Opinion page 5: change “Morgan’s apartment” to “Morgan’s home”
Slip Opinion page 8: change “entered the apartment” to “entered the home”
Slip Opinion page 9: change “Morgan’s apartment” to “Morgan’s home”
Slip Opinion page 17: change “Morgan’s apartment” to “Morgan’s home”
Judges Pregerson and Bastían have voted to deny the petition for panel rehearing and have recommended denying the petition for rehearing en banc. Judge Callahan has voted to grant the petition for panel rehearing and petition for rehearing en banc.
The full court was advised of the petition for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of votes of the nonrecused active judges in favor of en banc consideration. Fed. R. App. P. 35.
The petition for panel rehearing and the petition for rehearing en banc are DENIED. No future petitions for rehearing will be entertained.'